1

2

3

4

5

6

7                                      UNITED STATES DISTRICT COURT

8                                 EASTERN DISTRICT OF CALIFORNIA

9
10    ELAINE K. VILLAREAL,                               Case No. 1:15-cv-01410-DAD-EPG (PC)
11                        Plaintiff,
12           v.                                          ORDER SETTING SETTLEMENT
                                                         CONFERENCE
13    COUNTY OF FRESNO and SHERIFF
      MARGARET MIMS,
14
                          Defendants.
15

16

17          Plaintiff is proceeding through appointed counsel in this civil rights action filed pursuant

18   to 42 U.S.C. § 1983. The Court has determined that this case will benefit from a settlement

19   conference. Therefore, this case will be referred to Magistrate Judge Jeremy D. Peterson to

20   conduct a settlement conference at the U. S. District Court, 2500 Tulare Street, Fresno,

21   California, 93721, in Courtroom #6, on March 11, 2019, at 9:00 a.m.

22          In accordance with the above, IT IS HEREBY ORDERED that:

23          1. A settlement conference has been set for March 11, 2019, at 9:00 a.m., in Courtroom

24                #6, before Magistrate Judge Jeremy D. Peterson, at the U. S. District Court, 2500

25                Tulare Street, Fresno, California, 93721.

26          2. Defendants’ lead counsel and a person with full and unlimited authority to negotiate

27

28
                                                        1
1                 and enter into a binding settlement on defendants’ behalf shall attend in person.1

2             3. Those in attendance must be prepared to discuss the claims, defenses, and damages at

3                 issue in this case. The failure of any counsel, party or authorized person subject to this

4                 order to appear in person may result in the imposition of sanctions. In addition, the

5                 conference will not proceed and will be reset to another date.

6             4. Parties are directed to submit confidential settlement statements no later than March 4,

7                 2019, to jdporders@caed.uscourts.gov. Parties are also directed to file a “Notice of

8                 Submission of Confidential Settlement Conference Statement.” (See L.R. 270(d)).

9                 Settlement statements should not be filed with the Clerk of the Court nor served on

10                any other party. Settlement statements shall be clearly marked “confidential” with

11                the date and time of the settlement conference indicated prominently thereon.

12            5. The confidential settlement statement shall be no longer than five pages in length,

13                typed or neatly printed, and include the following:

14                a. A brief statement of the facts of the case.

15                b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon

16                     which the claims are founded; a forthright evaluation of the parties’ likelihood of

17                     prevailing on the claims and defenses; and a description of the major issues in

18                     dispute.

19                c. A summary of the proceedings to date.

20                d. An estimate of the cost and time to be expended for further discovery, pretrial, and

21
              1
                While the exercise of its authority is subject to abuse of discretion review, “the district court has the
22   authority to order parties, including the federal government, to participate in mandatory settlement conferences….”
     United States v. United States District Court for the Northern Mariana Islands, 694 F.3d 1051, 1053, 1057, 1059 (9 th
23   Cir. 2012) (“the district court has broad authority to compel participation in mandatory settlement conference[s].”).
     The term “full authority to settle” means that the individuals attending the mediation conference must be authorized
24   to fully explore settlement options and to agree at that time to any settlement terms acceptable to the parties. G.
     Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th Cir. 1989), cited with approval in Official
     Airline Guides, Inc. v. Goss, 6 F.3d 1385, 1396 (9th Cir. 1993). The individual with full authority to settle must also
25
     have “unfettered discretion and authority” to change the settlement position of the party, if appropriate. Pitman v.
     Brinker Int’l., Inc., 216 F.R.D. 481, 485-86 (D. Ariz. 2003), amended on recon. in part, Pitman v. Brinker Int’l., Inc.,
26   2003 WL 23353478 (D. Ariz. 2003). The purpose behind requiring the attendance of a person with full settlement
     authority is that the parties’ view of the case may be altered during the face to face conference. Pitman, 216 F.R.D.
27   at 486. An authorization to settle for a limited dollar amount or sum certain can be found not to comply with the
     requirement of full authority to settle. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596-97 (8th Cir. 2001).
28
                                                                 2
1                  trial.

2               e. The relief sought.

3               f. The party’s position on settlement, including present demands and offers and a

4                  history of past settlement discussions, offers, and demands.

5               g. A brief statement of the party’s expectations and goals for the settlement

6                  conference, including how much the party is willing to accept and/or willing to

7                  pay.

8
     IT IS SO ORDERED.
9
10     Dated:     December 4, 2018                            /s/
                                                      UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                      3
